               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

 JOEL B. ATTIA                                                          PLAINTIFF

 v.                                              CAUSE NO. 1:21CV100-LG-JCG

 FOREST GENERAL HOSPITAL;
 MIKE DOE, Security of Hospital;
 MARSHAL DOE, Marshal’s
 Office; PAUL RE’ALLY;
 MARSHALLS OFFICE; FOREST
 GENERAL SECURITY                                                   DEFENDANTS

                   ORDER ADOPTING REPORT AND
              RECOMMENDATION AND DISMISSING LAWSUIT

      BEFORE THE COURT is the [5] Report and Recommendations entered by

United States Magistrate Judge John C. Gargiulo. The plaintiff, Joel B. Attia, did

not file an objection. After reviewing the Report and Recommendations, the record

in this matter, and the applicable law, the Court finds that the Report and

Recommendations should be adopted as the opinion of this Court and that Attia’s

lawsuit should be dismissed.

                                   DISCUSSION

      In his Amended Complaint, Attia claims that a security officer would not

allow him to see personal property that had been confiscated from Attia’s daughter.

He claims that the officer hit him and told Attia not to visit his daughter again

while she was in the intensive care unit. He states, “There was Marshalls at the

Forest General Federal Courthouse because they thought that the women clerks

were helping me because all the Free Mason Judges won’t give me a lawyer because
I am Hebrew and it is a hate crime.” (Am. Compl., ECF No. 4) (all errors in

original).

       Judge Gargiulo recommends that this lawsuit should be dismissed for failure

to demonstrate subject matter jurisdiction, failure to state a plausible claim for

relief, and failure to provide sufficient information for service of process on

Defendants Mike Doe and Marshal Doe. In the alternative, Judge Gargiulo

recommends that this case should be dismissed as frivolous pursuant to 28 U.S.C. §

1915(e)(2). As noted previously, Attia did not file an objection to the Report and

Recommendations within the time allowed.

       Where no party has objected to the Magistrate Judge’s report and

recommendations, the Court need not conduct a de novo review of it. See 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings and recommendations to which

objection is made.”) In such cases, the Court need only satisfy itself that there is no

clear error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d

1415, 1420 (5th Cir. 1996). Having conducted the required review, the Court finds

that Judge Gargiulo’s Report and Recommendations is neither clearly erroneous nor

contrary to law.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the [5] Report

and Recommendations entered by United States Magistrate Judge John C. Gargiulo

is ADOPTED as the opinion of the Court. This lawsuit is hereby DISMISSED

WITHOUT PREJUDICE.



                                           -2-
SO ORDERED AND ADJUDGED this the 30th day of June, 2021.

                                  s/   Louis Guirola, Jr.
                                  LOUIS GUIROLA, JR.
                                  UNITED STATES DISTRICT JUDGE




                            -3-
